RUDDICK CORPORATION
RESTRICTED STOCK AWARD AGREEMENT

            THIS RESTRICTED STOCK AWARD AGREEMENT (this "Award Agreement"), made
and entered into as of the ____ day of _____________, 200__ (the "Award Date")
by and between Ruddick Corporation, a North Carolina corporation (the
"Corporation") and the Restricted Stock award recipient (the "Participant") set
forth on the attached Notice of Award of Restricted Stock.

            WHEREAS, the Corporation has adopted the Ruddick Corporation 1997
Comprehensive Stock Option and Award Plan, the Ruddick Corporation 2000
Comprehensive Stock Option and Award Plan and the Ruddick Corporation 2002
Comprehensive Stock Option and Award Plan (collectively, the "Stock Plans" and
individually, a "Stock Plan"); and

            WHEREAS, the Participant is employed by the Corporation or one of
its Subsidiaries and therefore is eligible to receive an award of Restricted
Stock under the Stock Plans; and

            NOW, THEREFORE, the Corporation and the Participant agree as
follows:

             1.         Subject to the terms and conditions set forth herein, in
the attached Notice of Grant of Restricted Stock (the "Notice") and in the Stock
Plan identified in the Notice (the "Plan"), the Corporation awards to the
Participant that number of shares of the Corporation's common stock (the
"Restricted Stock") set forth in the Participant's Notice subject to the
restriction period commencing on the Award Date and ending on the date specified
in the Notice (the "Restricted Period").

             2.            Notwithstanding the Restricted Period in the Notice,
in the event that the Participant retires with the consent of the Corporation or
any of its Subsidiaries, or the Participant ceases to be employed by the
Corporation or one of its Subsidiaries by reason of the Participant's death or
Disability (defined as an injury or illness resulting in the inability of a
Participant to engage in the Participant's profession by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which is to last or can be expected to last for a continuous period of
not less than twelve months), the Restricted Stock granted hereby, to the extent
that such Restricted Stock have not previously vested, shall become fully
vested.

             Retirement by the Participant, in accordance with the provisions of
any retirement plan of the Corporation in which the Participant was a
participant on the date of termination of employment, at the normal retirement
date under such retirement plan, or if such date is not so determinable, then at
or after the attainment of age 65 by the Participant, shall constitute a
retirement with the consent of the Corporation for the purposes of this Award
Agreement.  As provided in Section 12 hereof, the Committee shall have absolute
and uncontrolled discretion to determine whether any other termination of the
Participant's employment is to be considered as retirement with the consent of
the Corporation for the purposes of this Award Agreement and whether an
authorized leave of absence or absence on military or government service or
otherwise shall constitute a termination of employment for the purposes of this
Award Agreement.

 

--------------------------------------------------------------------------------

 

              3.         The unvested Restricted Stock hereby granted shall be
immediately forfeited and returned to the Corporation if the Participant's
employment is terminated for any reason, including without limitation, for cause
(as determined by the Committee in its sole discretion).

              4.         A certificate or certificates representing the shares
of Restricted Stock shall be issued to and registered in the name of the
Participant.  Unless otherwise determined by the Committee, such certificate or
certificates will be held in custody by the Corporation until (i) the
Restriction Period expires and the restrictions or limitations lapse, in which
case one or more certificates representing such shares of Restricted Stock that
do not bear a restrictive legend (other than any legend as required under
applicable federal or state securities laws) shall be delivered to the
Participant, or (ii) a prior forfeiture by the Participant of the shares of
Restricted Stock subject to such Restriction Period, in which case the
Corporation shall cause such certificate or certificates to be canceled and the
shares represented thereby to be retired.  It shall be a condition of an award
of Restricted Stock that the Participant deliver to the Corporation a stock
power endorsed in blank relating to the shares of Restricted Stock to be held in
custody by the Corporation.

             5.         Restricted Stock of Common Stock issued pursuant to this
Award Agreement will be issued only in the name of the Participant and may not
be transferred into the name of any agent of or nominee for the Participant.

            6.         Whenever the word "Participant" is used in any provision
of this Award Agreement under circumstances where the provision should logically
be construed to apply to the estate, personal representative, or beneficiary to
whom the Restricted Stock may be transferred by will or by the laws of descent
and distribution, it shall be deemed to include such person.

            7.         The Participant shall be deemed for any purpose to be a
shareholder of the Corporation with respect to any Restricted Stock.  Adjustment
will be made for dividends or other rights.

            8.         In addition to and notwithstanding anything to the
contrary contained in the Plan, in the event of (i) the adoption of a plan of
merger or consolidation of the Corporation with any other corporation or
association as a result of which the holders of the voting capital stock of the
Corporation as a group would receive less than 50% of the voting capital stock
of the surviving or resulting corporation; (ii) the approval by the Board of
Directors of an agreement providing for the sale or transfer (other than as
security for obligations of the Corporation) of substantially all the assets of
the Corporation, or (iii) in the absence of a prior expression of approval of
the Board of Directors, the acquisition of more than 20% of the Corporation's
voting capital stock by any person within the meaning of Section 13(d)(3) of the
Act, other than a person, or group including a person, who beneficially owned,
as of the Effective Date of the Plan, more than 5% of the Corporation's
securities; then, the Restricted Stock granted hereunder shall become
immediately vested, subject to any appropriate adjustments in the number of
shares.

            The existence of this award of Restricted Stock shall not affect in
any way the right or power of the Corporation or its subsidiaries to make
adjustments, reclassifications,

2

--------------------------------------------------------------------------------

 

reorganizations or other changes in the Corporation's capital structure or its
business, or to issue any bonds, debentures, preferred or prior preference
stocks ahead of or convertible into, or otherwise affecting the Common Stock or
the rights thereof, or to merge or consolidate, or to dissolve or liquidate, or
to sell or transfer all or any part of its assets or business, or any other
corporation act or proceeding, whether of a similar character or otherwise.

             9.         Anything in this Award Agreement or the Participant's
Notice to the contrary notwithstanding, if, at any time specified herein for the
issue of shares to the Participant, any law, or any regulation or requirement of
the Securities and Exchange Commission or any other governmental authority
having jurisdiction in the premises, shall require either the Corporation or the
Participant to take any action in connection with the shares of Common Stock
then to be issued, the issue of such shares shall be deferred until such action
shall have been taken, the Corporation shall be under no obligation to take such
action, and the Corporation shall have no liability whatsoever as a result of
the non-issuance of such shares, except to refund to the Participant any
consideration tendered in respect of the exercise price.

            10.       Any dispute or disagreement which shall arise under, or as
a result of, or pursuant to, this Award Agreement or the Participant's Notice
shall be determined by or in the manner specified by the Committee in its
absolute and uncontrolled discretion, and the determinations or interpretations
by the Committee shall be final, binding and conclusive on all persons affected
thereby.  The Plan and this Award Agreement may be amended, modified,
discontinued or terminated as provided in the Plan.

             11.       Any notice which either party hereto may be required or
permitted to give to the other shall be in writing, and may be delivered
personally or by mail, postage prepaid, addressed as follows:  to the Corporate
Secretary of the Corporation, at 301 South Tryon Street, Suite 1800, Charlotte,
North Carolina 28202, or at such other address as the Corporation, by notice to
the Participant, may designate in writing from time to time; to the Participant,
at the Participant's address as shown on the records of the Corporation, or at
such other address as the Participant, by notice to the Corporation, may
designate in writing from time to time.

             12.       This Award Agreement is subject in all respects to the
terms and conditions contained in the Plan and the Participant's Notice, copies
of which are attached hereto and incorporated herein by reference.  All
capitalized terms used but not defined herein shall have the same meaning as set
forth in the Plan, unless the context clearly indicates otherwise.

3